Citation Nr: 0937896	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Additional evidence was associated with the claims file 
subsequent to the RO's final consideration of the claims in 
April 2007.  Because the evidence is not pertinent to the 
bilateral hearing loss claim and given the favorable outcome 
of the PTSD claim, a remand to the RO for a supplemental 
statement of the case is not required.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304 (2008).


FINDINGS OF FACT

1.  Since the award of service connection, audiological 
evaluation reflects that the Veteran's bilateral hearing loss 
has been manifested by no worse than level IV hearing 
impairment in the right ear and level II hearing impairment 
in the left ear.

2.  It is as likely as not that the Veteran experienced 
stressful events during his military service in Vietnam.

3.  The Veteran has PTSD that is attributable to his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2008).

2.  The Veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a January 2005 notice letter, the RO notified the 
Veteran and his representative of the information and 
evidence needed to substantiate the Veteran's underlying 
claim of service connection for hearing loss.  In June 2005, 
the Veteran was sent a VCAA letter with respect to his PTSD 
claim that included notification concerning the establishment 
of an in-service stressor.  In regards to the Veteran's 
appeal for a higher initial rating for bilateral hearing 
loss, once a veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuance of 
rating decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).

The Board also finds that the January 2005 and June 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters asked the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his claimed disabilities.  Consequently, a remand 
of the issues on appeal for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
and personnel records have been obtained and associated with 
the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Chillicothe, Ohio, and its 
associated outpatient clinics.  Additionally, in September 
2005, the Veteran was provided a VA examination in connection 
with his hearing loss claim, the report of which is of 
record.  The examination report contains sufficient evidence 
by which to evaluate the Veteran's bilateral hearing loss in 
the context of the rating criteria.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

A. Hearing Loss

The Veteran asserts that his service-connected bilateral 
hearing loss has been more disabling than initially rated.  
He contends that a compensable rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling 
since November 15, 2004.  The assigned evaluation for hearing 
loss is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable 
criteria, ratings for hearing loss are determined in 
accordance with the findings obtained on audiometric 
examinations.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).  In light 
of the audiological examination results of record, these 
provisions do not apply in the Veteran's case.

A VA audiological examination was afforded to the Veteran in 
September 2005.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examination 
results documented a puretone threshold average of 40 for the 
right ear and 43.75 for the left ear.  The Maryland CNC 
speech recognition score was 68 percent for the right ear and 
88 percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level IV hearing 
impairment in the right ear and level II hearing impairment 
in the left ear.  Applying the results to Table VII, a 
noncompensable disability rating is warranted for bilateral 
hearing loss based on the audiological examination results.  
See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

In consideration of the objective audiometric examination 
results that have been made a part of the record, the Veteran 
has experienced no more than noncompensably disabling 
bilateral hearing loss.  Therefore, an initial rating of 
zero percent is appropriate and an initial compensable rating 
is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  The VA examination report 
describes the effects of the Veteran's hearing impairment on 
his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  It was noted by the examiner that the Veteran's 
greatest difficulty with his hearing loss is understanding 
speech.  Such an effect does not take the Veteran's case 
outside the norm as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B. PTSD

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

The Veteran asserts that he has PTSD as a result of stressful 
experiences during active military service in the Republic of 
Vietnam.  He states that he was involved in a patrol as a 
combat engineer in the spring of 1967.  He states that he was 
fired on by the enemy and approximately 36 fellow servicemen 
were killed.  The Veteran also states that he was involved in 
cleaning up a destroyed camp that had been attacked by the 
enemy.  It involved gathering up the dead and body parts.  In 
general, he recalls participating in combat, going out on 
patrols, guarding bases, and taking incoming fire.  Thus, the 
Veteran contends that service connection is warranted for 
PTSD.

A review of the Veteran's service personnel and treatment 
records is negative regarding any information and evidence 
that explicitly pertains to the alleged in-service stressors.  
Even so, the records contain information that supports the 
Veteran's statements.  Although the Veteran's DD-214 lists 
his military occupational specialty as a cook, his records 
show that his principal duty was as a combat engineer from 
October 1966 to June 1967.  During that time period, the 
Veteran was stationed in Vietnam and he was assigned to 
Company D of the 15th Engineer Battalion and Company C of the 
168th Engineer Combat Battalion.  Additionally, he 
participated in Phase II of the Vietnam Counteroffensive 
campaign.  It is well known that combat engineer units were 
attached to combat infantry units in Vietnam and such units 
were likely in and around the presence of the enemy.  The 
Veteran's stated in-service stressors are consistent with 
what a service member who had his type of duties and who was 
assigned to his type of unit may have experienced.

The Veteran has presented consistent and seemingly credible 
statements regarding the in-service stressors in the 
prosecution of his claim.  His family members have submitted 
statements indicating that the Veteran told them about the 
stressful experiences in Vietnam many years prior to filing 
the claim.  The record also contains statements from the 
Veteran and his wife that were submitted in 1971 in 
connection with previous claims.  The statements include 
references to the Veteran being shot at by the enemy.  Those 
statements lend credence to the Veteran's more recent 
statements.

In the Veteran's case, his stated in-service stressors are 
not unequivocally corroborated by official records.  However, 
given the information contained in his service records, as 
well as his statements and those of his family, the evidence 
is at least in equipoise with respect to the occurrence of an 
in-service stressor.  When reasonable doubt is resolved in 
favor of the Veteran, the Board finds that it is as likely as 
not that the Veteran experienced stressful events during his 
military service in Vietnam.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In order for service connection to be 
warranted, there must be sufficient evidence linking a 
current diagnosis of PTSD to an in-service stressor.

Post-service medical records show that the Veteran had 
negative PTSD screens in January 2001 and February 2004 at 
the Chillicothe VAMC.  In February 2005, a VA psychiatrist 
from the PTSD clinic thought that the Veteran may be 
suffering from PTSD.  A June 2005 psychology assessment 
reflected a diagnosis of chronic PTSD.  The psychologist 
appeared to link the Veteran's PTSD to his military service 
when "Vietnam War" and "combat traumas" were listed in the 
report.  However, no specific stressor was identified.

The Veteran was seen for further psychological evaluation in 
October 2005.  He related his in-service stressors regarding 
the 1967 patrol and the other incidents to the VA 
psychologist.  The psychologist found that the Veteran met 
the six criteria for a diagnosis of PTSD and he attributed 
the Veteran's PTSD to the stated stressful experiences in 
Vietnam.  The psychologist provided DSM-IV diagnoses of 
chronic PTSD and late-onset dysthymic disorder.  Thus, the 
evidence shows that the Veteran has PTSD that is attributable 
to his active military service.  Accordingly, service 
connection for PTSD is warranted.  See 38 C.F.R. § 3.304(f).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for PTSD is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


